DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 2 December 2020:
	Claims 1, 6-7, 12 and 17 are amended.
	Claims 19-20 are added.
	Claims 1-20 are pending.



Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for generating an identification key with improved reliability by: providing a plurality of resistances which are generated according to a random connection state between conductive layers of a semiconductor due to process variation of the semiconductor; discriminating a first group which has a resistance value greater than a first threshold value and less than a second threshold value among the plurality of resistances; and reading at least one resistance which does not belong to the first group of the plurality of resistances and reading an identification key in the form of a digital value.

The closest prior art are as follows:

KATOH (U.S. PGPub. 2015/0301802) discloses techniques for a random number processing apparatus that includes a memory cell and a control circuitry. The memory cell has a characteristic in which a resistance value reversibly shifts between a plurality of resistance value ranges in accordance with an electric signal applied. The control circuitry generates random number data on the basis of a plurality of items of resistance value information obtained, at a plurality of different times, from the memory cell whose resistance value is in a certain resistance value range of the plurality of resistance value ranges. However, unlike the instant invention, Katoh does not disclose “a discriminator configured to discriminate a first group of the plurality of resistors whose time invariance in magnitude comparison with a third threshold value is not guaranteed on the basis of having a resistance value greater than a first threshold value and less than a second threshold value among the plurality of resistors, and the first group discriminated based on increased time variance, a reader configured to read at least one resistor that does not belong to the first group among the plurality of resistors, and to provide an identification key in a form of a digital value based on the read resistance value, wherein the third threshold value is greater than the first threshold value and less than a second threshold value.”

Callaway et al. (U.S. PGPub. 2004/0236895) discloses techniques for a voltage generation circuit that includes a voltage pump and receives a supply voltage and develops and output voltage responsive to a pump activation signal. A level detection circuit receives a pump-boost signal and is coupled to the voltage pump to receive the output voltage. However, unlike the instant invention, Callaway does not disclose “a discriminator configured to discriminate a first group of the plurality of resistors whose time invariance in magnitude comparison with a third threshold value is not guaranteed on the basis of having a resistance value greater than a first threshold value and less than a second threshold value among the plurality of resistors, and the first group discriminated based on increased time variance, a reader configured to read at least one resistor that does not belong to the first group among the plurality of resistors, and to provide an identification key in a form of a digital value based on the read resistance value, wherein the third threshold value is greater than the first threshold value and less than a second threshold value.”

SHIMIZU et al. (U.S. PGPub. 2009/0146739) discloses techniques for an optical receiver and amplifier and an optical coupler for stabilizing operations at turning on/off a power supply by a simple configuration. An output control circuit controls and input voltage of the output section such that the output voltage is set to the low level when the power supply is turned on or off during a period where the power supply voltage is lower than a predetermined value. However, unlike the instant invention, Shimizu does not disclose “a discriminator configured to discriminate a first group of the plurality of resistors whose time invariance in magnitude comparison with a third threshold value is not guaranteed on the basis of having a resistance value greater than a first threshold value and less than a second threshold value among the plurality of resistors, and the first group discriminated based on increased time variance, a reader configured to read at least one resistor that does not belong to the first group among the plurality of resistors, and to provide an identification key in a form of a digital value based on the read resistance value, wherein the third threshold value is greater than the first threshold value and less than a second threshold value.”

Kimoto et al. (U.S. PGPub. 2008/0009671)
Son (U.S. PGPub. 2008/0088534) discloses techniques for a plasma display device including a plurality of electrodes and a switch having a first terminal connected to a power source to supply a sustain voltage that is applied to the plurality of electrodes in a sustain period, and having a second terminal connected to the plurality of electrodes. However, unlike the instant invention, Son does not disclose “a discriminator configured to discriminate a first group of the plurality of resistors whose time invariance in magnitude comparison with a third threshold value is not guaranteed on the basis of having a resistance value greater than a first threshold value and less than a second threshold value among the plurality of resistors, and the first group discriminated based on increased time variance, a reader configured to read at least one resistor that does not belong to the first group among the plurality of resistors, and to provide an identification key in a form of a digital value based on the read resistance value, wherein the third threshold value is greater than the first threshold value and less than a second threshold value.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-20 are allowed. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433